DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 

Response to Amendment
Amendment filed 6/9/2022 has been entered and fully considered. Claims 1, 9, 13, 14, 16, 17 and 21 are pending. Claims 2-8, 10-12, 15, 18-20 and 22 are cancelled. Claims 1, 13, 16 and 17 are amended. 


Response to Arguments
Applicant's arguments filed REMARKS have been fully considered but they are not persuasive. 6/9/2022.
Applicant argues that REED JR, BLOCK and TUCCELLI does not disclose that the width of the base layer is larger than the width of the outer layer where elastic straps are used to hold a device against the users columella and nasal wings. TUCCELLI does not disclose any such relationship. There is no explanation of why all other embodiments in TUCCELI that utilize elastic straps around a user’s head is always much smaller in width than the width of the absorbent layer. 
The courts have generally held that features of an apparatus may be recited either structurally or functionally, if an Examiner concludes that a functional limitations is an inherent characteristic of the prior art, then to stablish a prima case of obviousness, the Examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. See,  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). MPEP 2114, I. Moreover, the courts have generally held that an apparatus covers what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus if the prior art apparatus teaches the claimed structural limitations. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP 2114, II. 
In the instant case, TUCCELLI shows that the pad, 14, is larger in width than the users nose, including the columella and nasal wings. Thus, the upper edge of the pad is capable of being placed against, and flush, to a user’s upper lip below the user’s nostrils and in contact with the user’s columella and both nasal alas at the nasal crease, simply by placing the pad in such a location. 
While TUCCELLI discloses an embodiment shown in figure 6 where the pad, 14, is disposed on a support strap, 12, having adhesive regions for attaching the device to the users skin (Paragraph [0034]), it appears that TUCCELLI  does acknowledge that the various embodiments disclosed in the invention can be modified to a particular use (Paragraph [0035]). In other portions of the disclosure of TUCCELLI, the adhesives are not used, and instead, first and second straps are used that affix around respective ears of the user (Paragraph [0029], [0011] Abstract). Thus, it would appear that TUCCELLI suggest to one having ordinary skill in the art to use the strap with adhesives thereon, or a strap with bands that fit around the users ears. It is further noted that Figure 1 shows the pad attached to a removable cover, 16, that over the pad and surrounding the perimeter of the pad, while using the elastic straps (Paragraph [0031]). Thus, TUCCELLI appears to disclose a base layer with the pad (albeit removable) while using straps. 
Applicant argues that the combination of REED JR., BLOCK and TUCCELLI is improper because a device using one or more elastic straps would interfere with the basic principle of operations disclosed by REED JR and BLOCK of using adhesive for their devices. 
Examiner respectfully disagrees. TUCCELLI discloses the use of adhesive to attach the device to the user,  or alternatively a pair of bands (Paragraphs [0034], [0026] and [0029]). Thus, TUCCELLI acknowledges the use of adhesives used in REED JR and BLOCK, while also incorporating an alternative means of attachment, such as a pair of straps that fit around the user’s ears. 
Applicant’s arguments with respect to CRESSMAN are moot, as CRESSMAN is not cited in the rejection of the claims. 


Claim Objections
Claim 13 is objected to because of the following informalities:  Please change “ada[ted”, in line 5 to “adapted”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the elastic ear loops" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOCK et al. (US 6,090,403) and TUCCELLI (US 2005/0287107)
With respect to claims 1, BLOCK et al discloses a nasal inhaler band (Abstract; Figures 1 and 2) for releasing vapors to the user’s nasal openings (Figures 1 and 2; Column 2, lines 10-60) the band comprising a main body (Figure 5) comprising a base layer for applying flush to the users skin (Figure 5; Column 5, lines 50-65), the base layer being in the form of an elongated flexible sheet (Column 2, lines 50-65; Column 6, lines 9-50) that is impermeable to keep the decongestant away from the skin. The main body also comprises an outer layer parallel to and attached to the base layer (Figure 7) which is in the form of a sheet and comprising air permeable and absorbent material for storing the vapor releasing material and allowing vapor produced by the vapor releasing substance to exit the outer layer in the vicinity of the user’s nasal openings (Column 6, lines 10-50; Column 2, lines 10-45). 
BLOCK et al does not explicitly disclose that the width of the base layer is larger than the width of the outer layer and when the outer layer is attached to the base layer it leaves an exposure of the base layer below the point of contact. 
TUCCELLI discloses that the patch holding the fragrance is smaller than the body holding the patch, 14, such that the body is exposed around the patch, at each edge thereof (Paragraphs [0032]-[0035]; Figure 6). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to size the outer layer smaller than the base layer of BLOCK et al, as taught by TUCCELLI, so that only the necessary amount of vaporizable material is held by the band. 
TUCCELLI shows that the pad, 14, is larger in width than the users nose, including the columella and nasal wings. Thus, the upper edge of the pad is capable of being placed against, and flush, to a user’s upper lip below the user’s nostrils and in contact with the user’s columella and both nasal alas at the nasal crease, simply by placing the pad in such a location. 
BLOCK et al also does not explicitly disclose that the main body is fitted with a pair of elastic straps. TUCCELLI discloses that the band can be attached with adhesive (Paragraph [0034]) or a pair of elastic straps attached to opposite ends of the body (Figure 3a; Paragraphs [0026] and [0029]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a pair of elastic straps attached to opposite ends of the body of BLOCK et al, as taught by TUCCELLI so that those who may have sensitive skin do not have to adhere the body to their lip. 
While BLOCK et al. appears to show that the base layer is sized to fit against the user’s columella and nasal wings at the crease, and describes the size of the band as 2 inches long by ¾ inches wide (Column 5, lines 17-30), BLOCK et al  does not explicitly disclose that the body is sized to be in contact with the user’s columella and nasal wings at the nasal crease. The courts have generally held that mere scaling of the prior art, if capable of being scaled, would not establish patentability in the claims. Moreover, it has generally been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art, the claimed device is not patentably distinct from the prior art. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). MPEP 2144.04, IV, A. Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to size the body of BLOCK et al to contact the user’s columella and nasal wings, as well as extend beyond the wings, (as also required by claim 12) so that the band can have the size and position to allow as much vapor into the user’s nose for its intended function. 


__________________________________________________________________________
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOCK et al. (US 6,090,403) and TUCCELLI (US 2005/0287107) as applied to claim 1 above, and further in view of REED, JR. (US 6,295,982).
With respect to claim 9, modified block discloses that the outer layer is made of non-woven fabric (BLOCK et al; Abstract). 
Modified BLOCK et al does not explicitly disclose that the outer layer comprises a plurality of sublayers. REED, JR. discloses that the outer layer comprises a plurality of sub-layers, 114, 115, stacked together (Figure 15; Column 6, lines 1-15). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide one or more sublayers for the outer layer of modified BLOCK et al, as taught by REED, JR. so that more than one volatile substances can be held on the device. 



__________________________________________________________________________
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOCK et al. (US 6,090,403) and TUCCELLI (US 2005/0287107) as applied to claims 1, 3, 8, 12 and 20  above, and further in view of RUCH (US 6,375,667).
With respect to claim 16, Modified BLOCK et al does not explicitly disclose that the base layer includes two tabs at opposite ends thereof in the claimed manner. 
RUCH discloses that a patch, 14, is held onto the surface of the base layer with clamps, 15 and 16, which assist in preventing the patch from separating form the base layer under stressed conditions (Column 5, lines 1-27). The clamps extend obliquely outward from a body of the base layer toward each other (Figures 1 and 2) and implicitly form sockets between the base layer and the tabs.  It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to attach the outer layer of modified BLOCK et al to the surface of the base layer by attaching clamps that extend obliquely outwardly from the body of the base layer towards each other at opposing ends of the base layer, as taught by RUCH, so that the outer layer can be held to the base layer even under stressed conditions. 
Modified BLOCK et al discloses that the base layer is a flexible plastic (BLOCK et al; Column 6, lines 10-25)
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the clamping as resilient and firm so that even under stress, the outer layer remains attached and can be re-shaped as desired. 
With respect to claim 17, It is further disclosed that the main body can be provided with a clamp, 52 or 61, which allows the user to bend (Column 6, lines 30-40; Column 4, lines 15-30) the main body. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to bend the band to a curved concave shape that matches the placement position, so that it can be better attached thereto. 
Modified BLOCK et al discloses that the base layer is a flexible plastic (BLOCK et al; Column 6, lines 10-25)
Modified BLOCK et al does not explicitly disclose that the base layer includes two tabs at opposite ends thereof in the claimed manner. 
RUCH discloses that a patch, 14, held onto the surface of the base layer with clamps, 15 and 16, which assist in preventing the patch from separating form the base layer under stressed conditions (Column 5, lines 1-27). The clamps extend obliquely outward from a body of the base layer toward each other (Figures 1 and 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to attach the outer layer of modified BLOCK et al. to the surface of the base layer by attaching clamps that extend obliquely outwardly from the body of the base layer towards each other at opposing ends of the base layer, as taught by RUCH, so that the outer layer can be held to the middle base layer even under stressed conditions. 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the clamping as resilient and firm so that even under stress, the outer layer remains attached and can be re-shaped as desired. 


_____________________________________________________________________________
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOCK et al. (US 6,090,403) and TUCCELLI (US 2005/0287107) as applied to claim 1 above, and further in view of BERLIN (US 2009/0199856).
With respect to claim 21, modified BLOCK et al does not explicitly disclose how the elastic bands are attached to the band. BERLIN discloses that the straps are inserted through holes at the ends of the mask to fasten the straps to the mask (Paragraph [0028]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide through holes at the ends of the main body of modified BLOCK et al, as taught by BERLIN so that the straps can be fastened to the main body. 





Allowable Subject Matter
Claims 13 and 14 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not explicitly disclose the claimed pocket with a sealable open top for removably holding a cartridge that is an air permeable container. 


Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745